                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                            CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

        Plaintiffs,

v.                                    MEMORANDUM OPINION AND ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

        Defendant.


        Pending before the court is defendant’s motion for to

allow post-trial contact with jurors.    (ECF No. 301).   That motion

is DENIED.

        As our appeals court stated just last year,

               There are good reasons for limiting the
        parties’ interactions with jurors after the
        verdict. Jury service needs to come to a timely
        conclusion. See Pena-Rodriguez [v. Colorado], 137
        S. Ct. [855] at 865, 869 [(2017)]. It ordinarily
        ends, logically enough, when the jurors reach a
        verdict. Losing parties may have an incentive to
        uncover the course of deliberations with an eye to
        undermining the jury’s conclusion. See McDonald
        v. Pless, 238 U.S. 264, 267-69, 35 S. Ct. 783, 59
        L. Ed. 1300 (1915). The judicial system, by
        contrast, possesses an interest in protecting the
        confidentiality of juror discussions and in
        allowing jurors to resume their normal routines.
        See Tanner v. United States, 483 U.S. 107, 118-20,
        107 S. Ct. 2739, 97 L. Ed. 2d 90 (1987). The
        willingness of jurors to serve and to speak freely
        during deliberations depends on this no-
        impeachment principle. See Rakes v. United
        States, 169 F.2d 739, 745-46 (4th Cir. 1948).
        Post-verdict interrogations have at least the
        potential to stretch out or to turn adversarial,
        and thereby undermine the no-impeachment
        presumption.

United States v. Birchette, 908 F.3d 50, 55-56 (4th Cir. 2018).     A

district court’s denial of a request to interview jurors is

reviewed for an abuse of discretion.   See id. (“This is a

deferential standard, designed primarily to correct the arbitrary

exercise of authority while upholding the range of reasonable

judgment calls a trial judge is well positioned to make.”).

        In support of its motion, Murphy-Brown states:

               As the Court is aware, there are currently
        eight other cases set for trial that are related
        to the recently concluded trial. The juries in
        these upcoming cases will consider many of the
        same issues considered by the jury in this case.
        Murphy-Brown seeks to interview the jurors only to
        hone—and make more concise—the arguments it
        presented in this bellwether trial. The need for
        juror interviews is especially acute here because
        the Court did not use a special verdict form
        during the compensatory damages phase of the
        trial. As a result, without interviews, Murphy-
        Brown is not able to ascertain which aspect or
        aspects of the operations at the Sholar Farm the
        jury actually perceived to constitute a nuisance.
        This information could be invaluable in attempting
        to streamline future trials, and potentially even
        avoiding new claims in the future.

               Additionally, the requested interviews are
        not being conducted as part of any effort to
        challenge the judgment. Murphy-Brown will
        stipulate that it will not seek to introduce any
        testimony from any of the jurors gathered during
        post-trial interviews. Therefore, many of the
        oft-voiced concerns regarding post-trial jury
        interviews—including that they lead to post-trial
        litigation and attempts to set aside verdicts—are
        not implicated. Finally, if the Court allows
        interviews, there would be no prejudice to


                                2
          Plaintiffs because any order allowing contact with
          jurors could apply equally to all Parties.

ECF No. 301 at pp.3-4.   Defendant’s desire to interview the jurors

in order to “hone” its arguments for further trials is not a

compelling reason to allow post-verdict interviews with jurors

under the facts and circumstances of this case.   “The [ ]

interests of both the disgruntled litigant and its counsel in

interviewing jurors in order to satisfy their curiosity and

improve their curiosity are limited.”   Haeberle v. Texas Intern.

Airlines, 739 F.2d 1019, 1022 (5th Cir. 1984) (denying attorney

leave to interview jurors about basis for adverse verdict where

counsel “sought information to satisfy their own curiosity and

improve their techniques of advocacy”); see also Sixberry v.

Buster, 88 F.R.D. 561, 561-62 (E.D. Pa. 1989) (“It is well settled

that the Federal courts strongly disfavor `any public or private

post-trial inquisition of jurors as to how they reasoned, lest it

operate to intimidate, beset and harass them’ . . .   In those

instances in which such questioning of jurors is allowed, it is

limited for the purpose of allowing counsel to investigate

possible irregularities that might provide grounds for a new trial

. . . .   Counsel cites no cases, nor does our research disclose

any cases, which permit an attorney to conduct a post-trial

inquisition of jurors solely to improve the trial skills of the

trial attorney.”); Olsson v. A.O. Smith Harvestore Prods., Inc.,

696 F. Supp. 411, 412 (S.D. Ind. 1986) (“Post-verdict

                                  3
communications with jurors solely for the purpose of an attorney’s

self-education cannot be permitted.”).

        Significantly, defendant’s desire to speak with the jurors

was brought to the court’s attention after the jurors were

discharged.    Therefore, the court was unable to: 1) ascertain from

the jurors whether they would be willing to talk with counsel; and

2) provide any sort of instruction to the jurors regarding their

rights surrounding such contact.       Furthermore, given the extensive

media coverage of this case, coupled with the fact that there are

numerous cases yet to be tried, the court does not find that

defendant has provided a compelling reason to intrude upon the

jury’s deliberations in this case.      The jury in this case has

already been burdened by sitting through a multi-week trial and

the court does not want to discourage further jury service by

permitting contact when the jury has not said such contact would

be welcome.    See id. (noting that prohibiting post-trial

communications with jurors “avoid[s] the harassment of jurors,

thereby encouraging jury service and freedom of discussion in the

jury room”).

        The Clerk is directed to send copies of this Order to all

counsel of record.

        IT IS SO ORDERED this 5th day of February, 2019.

                                        ENTER:
                                                 David A. Faber
                                                 Senior United States District Judge

                                   4
